Citation Nr: 9932257	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-24 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This claim was also developed on the issue of entitlement to 
dependents' educational assistance pursuant to the provisions 
of 38 U.S.C.A. Chapter 35.  The appellant did not file a 
substantive appeal of this matter after isssuance of a 
statement of the case and it is not before the Board at this 
time.  


FINDING OF FACT

There is no competent evidence linking the cause of the 
veteran's death to active service or a service-connected 
disability.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a malignant tumor became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(1999).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet.App. 359 (1995); 38 C.F.R. 
§ 3.312(c)(1).  If the service-connected disability affected 
a vital organ, consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  See 38 C.F.R. § 3.312(c)(2).

There are primary causes of death which by their very nature 
are  so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4)

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).
In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

Analysis

Service medical records show that the veteran underwent two 
hernia repair procedures and a repair of a perforated gastric 
ulcer on the anterior wall of the stomach during active duty.  
The veteran was subsequently discharged due to medical 
disability.  In April 1952 the veteran underwent a subtotal 
gastric resection with removal of the part of the duodenum 
containing the recurring ulcer.  The discharge diagnosis was 
duodenal ulcer, chronic, operated, improved.  March 1977 x-
rays showed no evidence of the ulcer.

In September 1994, the veteran was admitted to a private 
hospital for complaints of abdominal pain, nausea and 
vomiting.  The clinical impression of recurrent anastomic 
ulcer was raised although the possibility of stomach 
carcinoma or penetrating ulcer was also considered.  An 
endoscopic retrograde cholangio-pancreatogram showed a 
probable ampullary tumor and stricture.  

Private medical records show that the veteran died in 
November 1994 after admission to a private hospital for 
altered levels of consciousness and respiratory distress.  
The impression was: sepsis, with hypotension, question 
pulmonary, intraabdominal or biliary; probable pancreatic 
cancer and severe chronic obstructive pulmonary disease. The 
death summary shows that the final diagnoses were: pancreatic 
cancer, sepsis, dehydration and chronic obstructive pulmonary 
disease.  The certificate of death listed the immediate cause 
of death as acute respiratory failure due to pleural effusion 
due to pneumonia due to pancreatic cancer.  The interval 
between onset of pancreatic cancer and death was estimated to 
be one month.  At the time of the veteran's death service 
connection had been established for residuals of a subtotal 
gastric resection, evaluated as 60 percent disabling, and a 
recurring ventral hernia evaluated as 10 percent disabling.  
The combined evaluation was 60 percent and had been in effect 
since 1952.  

Based upon the evidence of record, the Board finds no 
competent evidence in the claims file indicating that a 
service connected disability was either the primary or a 
contributory cause of death, or that the veteran's death was 
related to his military service.  Pancreatic cancer, the 
ultimate cause of the veteran's death, was discovered only a 
few weeks before his demise and many years after his service 
discharge.  Though recurring ulcer or other stomach pathology 
was initially suspected as causing the veteran's 
gastrointestinal symptomatology in 1994, pancreatic cancer 
was ultimately implicated as the cause.  The only evidence in 
support of the appellant's assertion that the veteran's death 
was linked to service are her own contentions.  However, the 
Board notes that, as a lay person, the appellant is not 
competent to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet.App. 
at 93.  Consequently, the Board concludes that the appellant 
has not submitted evidence of a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

